Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/8/2021 has been entered and made of record. Claims 1, 6, 13 and 20 are amended. Claims 3-5 and 15-16 are cancelled. Claims 1-2, 6-14 and 17-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 20 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13 and 20 cite the limitation determine an object identity for an object represented in the live camera feed during an initialization phase. Examiner notices that applicant only discloses “The initialization phase involves projecting one or more triangulated points into a designated frame” in [0006]; “initialization may be performed for the first frame. Subsequently, initialization need not be performed... initialization may be performed periodically so as to recalibrate the projection” in [0061]. Applicant doesn’t describe how to perform determining an object identity for an object in the live camera feed during an initialization phase. For the purpose of the examination, the limitation determine an object identity for an object represented in the live camera feed during an initialization phase is interpreted as “determine an object identity for an object represented in the live camera feed”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on a cancelled claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (US 2017/0109930) in view of Holzer et al. (US 2017/0277363, hereinafter Holzer2), Black et al. (US 2010/0111370) and  Kim et al. (US 2007/0253618).
As to Claim 1, Holzer teaches a method comprising: 
determining, for each of a plurality of frames in the live camera feed, a respective frame location for one or more of the tags, each of the respective frame locations determined based on a correspondence between the reference view of the object and the respective frame (Holzer discloses “augmented reality can take the form of a live-action video or photo series with added elements that are computer-generated” in [0002], see also [0020, 0027]; “a reference image 201 refers to a view (i.e. reference view) in the multi-view image where an anchor location 209 is selected for a synthetic object to be placed in the multi-view image….a target image 203 refers to a view (i.e. target view) in the multi-view image for which a synthetic image is generated. This synthetic image is then overlaid on the target image to yield an augmented reality version of the target image. By generating synthetic images for various target views and overlaying these synthetic images on the corresponding target images, an augmented reality version of the multi-view image can be generated” in [0033]); and
presenting the live camera feed on the display screen during a presentation phase after the initialization phase, the live camera feed including the plurality of frames, each of the plurality of frames including a respective one of the tags, each of the tags being positioned at the respective frame location (Holzer discloses “a synthetic object that is rendered into a scene can be represented by a video” in [0039]; “The synthetic image produced from this virtual view is then overlaid on the target image at 410, and blended to produce a new, augmented image from the target view… this process can be repeated for multiple views in the multi-view image to generate an augmented reality version of the multi-view image that appears to include 
Holzer doesn’t explicitly teach “object identity”. The combination of Holzer2 further teaches following limitations:
determining via a processor at a computing device an object identity for an object represented in a live camera feed captured at a camera at the computing device (Holzer discloses “a live-action video or photo series…in which a simulated environment is depicted through video and/or image data” in [0002]; Holzer2 further discloses identifying object in [0063]; face/object detection in [0152]. Here, Holzer’s live video can be analyzed by Holzer2’s object detection algorithm to identify the objects in the video into foreground/background layer or different categories like person, car, sky etc.);
determining via the processor augmented reality overlay data based on the object identity, the augmented reality overlay data include one or more tags, each of the tags characterizing a feature of the object, each of the tags being associated with a respective location on the object, each of the respective locations being represented in a reference view of the object (Holzer discloses “receiving a selection of an anchor location in a reference image for a synthetic object to be placed within a multi-view image” in [0005];  “implementing augmented reality by adding a three-dimensional (3D) tag (also referred to herein as a synthetic object) such as an image, text, object, graphic, or the like to a multi-view image, where the multi-view 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Holzer with the teaching of Holzer2 so as to automatic identify and tag the object on a multi-view interactive digital media representation of a dynamic entity (Holzer2, Abstract).
Holzer and Holzer2 don’t provide a detailed description on well-known camera calibration technology. The combination of Black and Kim further teaches following limitations:
presenting on a display screen at a computing device a live camera feed captured at a camera at the computing device during an initialization phase; the initialization phase including projecting one or more triangulated points into a designated frame based on camera pose information determined based on data collected from an inertial measurement unit at the computing device (Black discloses a live capture session for a camera calibration and “In the case of a moving camera, the extrinsic parameters have to be estimated from the available imagery or ancillary information such as inertial sensor data” in [0077]; tracking the 3D camera motion during live action over an entire sequence in [0082]; “Camera calibration defines the transformation from any 3D world point X=[x, y, z]T to a 2D image position U=[u, v]T  projection of any point in the world on the camera's sensor can be predicted… Practically, calibration encodes both extrinsic parameters (the position/rotation of the camera in the world coordinate system) and intrinsic parameters” in [0074]; “In the case of a video sequence of images, it is possible to take advantage of the small variations in camera extrinsic parameters between consecutive views and effectively perform grid tracking” in [0107]; “Here we focus on a single uncalibrated camera case taking several images from multiple locations, orientations and/or zoom… In the general case, a single camera is considered that takes a sequence of images of a person in the scene” in [0243]; “Note that accelerometers or inertial sensors (e.g. as in the Apple iPhone) can provide information about camera motion that can help in this procedure” in [0244]. 
Kim also discloses “calibrating a camera using feature points in an input image sequence and obtaining 3D points with respect to the input image sequence” in [0012]; “First, a track corresponding to features in an obtained image may be generated in operation 11. The features track may be formed by extracting features from an input image sequence, tracking positions of the identical features from sequential input images and matching corresponding features between neighboring frames” in [0059]; “the images sequentially shot by camera” in [0060]; “If the motion of the camera is initialized, the structure may be initialized by estimating 3D points through
triangulation of matched features” in [0087]; “a 3D point may be estimated by extracting a feature track from the image sequence. In general, triangulation may be performed using two points projected on two refined images” in [0103]; see also [0089-0091, 0104].)


As to Claim 2, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 1, the method further comprising: for each of the frames, determining the correspondence between the reference view of the object and the respective frame (Holzer discloses “a reference image 201 refers to a view (i.e. reference view) in the multi-view image where an anchor location 209 is selected for a synthetic object to be placed in the multi-view image…. a target image 203 refers to a view (i.e. target view) in the multi-view image for which a synthetic image is generated” in [0033]; see also Fig 2-3.)

As to Claim 6, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 3, wherein the presentation phase involves triangulating a three-dimensional representation of the object for each of the frames (Holzer discloses synthetic objects refer to as 3D tags in [0023]; triangulating 3D data in [0043]. Black also teaches a triangulated mesh model in [0020, 0119, 0291]. Kim, Fig 16-17.)

Claim 7, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 6, wherein the three-dimensional representation is triangulated based on the correspondence between the reference view and the respective frame (Holzer discloses “Accordingly, using the reference image, anchor location, and an estimate of the imaging device/camera's intrinsic parameters enables calculation of the synthetic image from other views” in [0044]; “a synthetic scene from the target view may be rendered using tracking information between the reference image and a target image from the multi-view image” in [0045]. Black also teaches a triangulated mesh model in [0020, 0119, 0291]. Kim, Fig 16-17.)

As to Claim 8, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 1, wherein the reference view of the object is a multi-view interactive digital media representation, the multi-view interactive digital media representation including a plurality of images of the object, each of the images of the object being captured from a different perspective view (Holzer discloses “a surround view is constructed from multiple images that are captured from different locations” in [0026]; “a surround view is a multi-view interactive digital media representation” in [0027].)

As to Claim 9, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 8, wherein the multi-view interactive digital media representation is navigable in one or more dimensions (Holzer discloses the user can navigates through the multi-view image in [0039].)
Claim 10, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 9, the method further comprising: generating the multi-view interactive digital media representation via the processor (Holzer discloses “computer processor is used to create a three-dimensional model that includes the content and context of the surround view” in [0026].)

As to Claim 11, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 10, determining a three-dimensional model of the object based on the multi-view interactive digital media representation (Holzer discloses “computer processor is used to create a three-dimensional model that includes the content and context of the surround view” in [0026].)

As to Claim 12, Holzer in view of Holzer2, Black and Kim teaches the method recited in claim 1, wherein the object is a vehicle, and wherein the reference view of the object includes each of a left vehicle door, a right vehicle door, and a windshield (Holzer discloses “a multi-view image data set shows a scene from different angles. For instance, a multi-view image data set can be captured while rotating a camera around its own center (panoramic case), while rotating the camera around one or multiple objects of interest (object case), while translating the camera, or while combining these movements” in [0028]; 3D model of the scene in [0053]. Official notice has been taken of the fact that “a scene of augment reality application may include an object like a vehicle to show any portion of the vehicle, which is well-known in the art (see MPEP 2144.03).)
Claim 13 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 is rejected based upon similar rationale as Claim 2.

Claim 17 is rejected based upon similar rationale as Claim 6 & 7.
Claim 18 is rejected based upon similar rationale as Claim 8.
Claim 19 is rejected based upon similar rationale as Claim 9 & 10.
Claim 20 recites similar limitations as claim 1 but in a computer readable medium form. Therefore, the same rationale used for claim 1 is applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood  can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2612